Case 2:18-cv-00094-HCM-LRL Document 255 Filed 03/04/20 Page 1 of 3 PageID# 9242



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

 CENTRIPETAL NETWORKS, INC.,                           )
                                                       )
        Plaintiff,                                     )
                                                       )
 v.                                                    )       Case No. 2:18cv00094-HCM-LRL
                                                       )
 CISCO SYSTEMS, INC.                                   )
                                                       )
        Defendant.                                     )


      DEFENDANT CISCO SYSTEM INC.’S MOTION FOR SUMMARY JUDGMENT

        Pursuant to Fed. R. Civ. P. 56, Defendant Cisco Systems, Inc. (“Cisco”) hereby moves

 for summary judgment on three issues: (1) Cisco does not literally infringe U.S. Patent No.

 9,203,806; (2) Cisco does not literally infringement U.S. Patent No.9,137,205; and (3) Cisco

 does not infringe any of the five asserted patents (U.S. Patent No. 9,203,806; U.S. Patent No.

 9,560,176; U.S. Patent No. 9,137,205; U.S. Patent No. 9,686,193; U.S. Patent No. 9,917,856)

 under the doctrine of equivalents. Each of these three issues is based on legal questions (i.e.,

 claim scope or the application of Festo) that must be resolved by the Court.

        The grounds for this Motion are more fully set forth in the accompanying Memorandum

 in Support of Motion for Summary Judgment, the exhibits thereto and the Declarations of Martin

 Hughes, Peter Jones, and Hari Shankar filed therewith.

 Dated: March 4, 2020                                  CISCO SYSTEMS, INC.


                                                       By /s/ Dabney J. Carr, IV
                                                               Of Counsel
Case 2:18-cv-00094-HCM-LRL Document 255 Filed 03/04/20 Page 2 of 3 PageID# 9243



 Dabney J. Carr, IV, VSB No. 28679
 TROUTMAN SANDERS LLP
 P. O. Box 1122
 Richmond, Virginia 23218-1122
 Telephone: (804) 697-1200
 Facsimile: (804) 697-1339
 dabney.carr@troutmansanders.com

 DAVIS POLK & WARDWELL LLP
 Neil H. MacBride, VSB No. 79883
 neil.macbride@davispolk.com
 901 15th Street, NW
 Washington, DC 20005
 Tel: (202) 962-7000
 Fax: (202) 962-7111

 DUANE MORRIS LLP
 Louis N. Jameson (admitted pro hac vice)
 Matthew C. Gaudet (pro hac vice pending)
 John R. Gibson, VSB No. 72968
 Jennifer H. Forte (admitted pro hac vice)
 1075 Peachtree Street, N.E., Suite 2000
 Atlanta, Georgia 30309-3929
 Telephone: (404) 253-6900
 Facsimile: (404) 253-6901
 wjameson@duanemorris.com
 jrgibson@duanemorris.com
 jhforte@duanemorris.com

 Joseph A. Powers (admitted pro hac vice)
 30 South 17th Street
 Philadelphia, PA 19103-4196
 Telephone: (215) 979-1000
 Facsimile: (215) 689-3797
 japowers@duanemorris.com

 John M. Baird, VSB No. 77827
 Christopher J. Tyson, VSB No. 81553
 505 9th Street, N.W., Suite 1000
 Washington, DC 20004-2166
 Telephone: (202) 776 7851
 Facsimile: (202) 478 2620
 jmbaird@duanemorrris.com
 cjtyson@duanemorris.com




                                             2
Case 2:18-cv-00094-HCM-LRL Document 255 Filed 03/04/20 Page 3 of 3 PageID# 9244



 Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
 2475 Hanover Street
 Palo Alto, CA 94304-1194
 Telephone: (650) 847-4176
 Facsimile: (650) 618-2713
 NEGrigg@duanemorris.com

 Counsel for Defendant Cisco Systems, Inc.




                                              3
